                      Case 2:15-cv-01914-JCM-PAL Document 113 Filed 07/20/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                     ***
                 7     THE BANK OF NEW YORK MELLON,                           Case No. 2:15-CV-1914 JCM (PAL)
                 8                                            Plaintiff(s),                   ORDER
                 9             v.
               10      SIERRA RANCH HOMEOWNERS
                       ASSOCIATION, et al.,
               11
                                                           Defendant(s).
               12
               13
                              Presently before the court is the matter of Bank Of New York Mellon v. Sierra Ranch
               14
                       Homeowners Association et al., case number 2:15-cv-01914-JCM-PAL. The Bank of New York
               15
                       Mellon asserts that attorney Tenesa S. Powell is no longer associated with Akerman LLP, which
               16
                       continues to represent the bank. (ECF No. 112). Accordingly, it requests that Ms. Powell be
               17
                       removed from the electronic service list. Id.
               18
                              Because Ms. Powell is no longer associated with Akerman LLP, the Bank of New York
               19
                       Mellon’s motion is granted. Ms. Powell is hereby removed from the electronic service list.
               20
                              Accordingly,
               21
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Bank of New York
               22
                       Mellon’s motion to remove attorney from electronic service list (ECF No. 112) be, and the same
               23
                       hereby is, GRANTED.
               24
                              IT IS FURTHER ORDERED that Tenesa S. Powell be, and the same hereby is,
               25
                       REMOVED from the electronic service list.
               26
                              DATED July 20, 2020.
               27
               28                                                      __________________________________________
                                                                       UNITED STATES DISTRICT JUDGE
James C. Mahan
U.S. District Judge
